Citation Nr: 0213646	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
to be a residual of radiation exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to January 1946.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO), in Reno Nevada. 
  

FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation in service. 

2.  Prostate cancer was not manifested during service or for 
many years thereafter; it was first shown in June1998.  

3.  Prostate cancer is a disorder on the list of "radiogenic 
diseases".

4.  The VA Under Secretary for Health has certified that 
there is no reasonable possibility that the veteran's 
prostate cancer was the result of radiation exposure in 
service. 

5.  There is no competent evidence linking prostate cancer to 
service or to radiation exposure therein.


CONCLUSION OF LAW

Service connection for prostate cancer claimed to be a 
residual of radiation exposure is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file contains 
some records from the veteran's period of service.  
Additional records appear to have been destroyed in the fire 
at the National Personnel Records Center in 1973.  The file 
also contains records of postservice medical treatment, 
evidence documenting inservice exposure to radiation, and 
memorada from the Director of the Compensation and Pension 
Service and the Chief VA Public Health and Environmental 
Hazards Officer.  There is no indication that there is any 
pertinent record outstanding. 

In addition, the veteran was provided a copy of the decision 
explaining why the claim for service connection was denied.  
Furthermore, through the June 2000 statement of the case 
(SOC), various correspondence from VA, and an April 2002 
supplemental statements of the case (SSOC), he was advised of 
the laws and regulations regarding service connection.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claim, as 
well as the respective responsibilities of VA and the veteran 
to provide evidence. 

It is not prejudicial to the appellant for the Board to 
address the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


Factual Background

The available service medical records contain no complaints 
or findings regarding prostate cancer.  The veteran's genito-
urinary system was normal on his January 1946 examination 
prior to separation from service.

Postservice medical records on file do not show any evidence 
of prostate cancer or genito-urinary problems prior to 1998.

VA medical records dated in June 1998 contain the earliest 
diagnosis of prostate cancer.  The diagnosis was poorly 
differentiated adenocarcinoma, Gleason's 9.  

In October 1998, the veteran submitted his claim for service 
connection for prostate cancer based on inservice exposure to 
radiation.    

During his August 2000 hearing, the veteran testified that 
the physician who diagnosed prostate cancer indicated that 
the estimate was that he had the cancer for at least 12 to 15 
years before the 1998 diagnosis.

Following the submission of supporting documents, the RO, in 
an April 2001 decision, found that the veteran's presence in 
Hiroshima just after the detonation of the Atomic Bomb and 
U.S. Military occupation is established.

In an August 14, 2001 memorandum to the Under Secretary for 
Health, the Director, Compensation and Pension Service 
indicated that the veteran was diagnosed in June 1998 with 
advanced adenocarcinoma of the prostate.  He noted that the 
veteran was able to provide evidence and credible testimony 
to establish that he was present in Hiroshima for 4-5 days 
during the last week of September 1945, and that his exposure 
to ionizing radiation was conceded.  Using Defense Threat 
Reduction Agency's (DTRA ) possible "worst case" 
assumption, the maximum possible dose any serviceman might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  The veteran was exposed to 
ionizing radiation at age 21 and developed prostate cancer 
approximately 53 years later.  Prostate cancer is not one of 
the presumptive diseases listed in 38 C.F.R. § 3.309(d) for 
radiation-exposed veterans.  An opinion was sought as to 
whether it was likely, unlikely, or approximately as likely 
as not that the veteran's prostate cancer resulted from 
exposure to ionizing radiation in service.

In an August 17, 2001 reply memorandum, the Chief Public 
Health and Environmental Hazards Officer indicated that VA 
has conceded that the veteran was present in Hiroshima in 
1945 and that the DTRA has estimated that the maximum dose 
the veteran may have received was less than one rem.  She 
went on to report that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, does not provide screening doses for 
prostate cancer, and that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established (Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V), pages 316-318: Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 168).  The physician indicated that in light of 
the above it was unlikely that the veteran's prostate cancer 
could be attributed to exposure to ionizing radiation in 
service.  

In a memorandum dated August 22, 2001, the Director, 
Compensation and Pension Service indicated that the veteran's 
claims folder was referred to the Under Secretary for Health 
for an opinion as to the relationship between exposure to 
ionizing radiation during service and the subsequent 
development of prostate cancer.  He repeated the findings and 
opinion noted in the August 17th memorandum, and indicated 
that as a result of this opinion, and following review of the 
evidence in its entirety, "it is our opinion that there is 
no reasonable possibility that the veteran's prostate cancer 
was the result of such exposure."

Analysis
 
To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for a claimed 
disability, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are various types of 
cancer that are presumptively service-connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d), as amended effective March 
26, 2002.  Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met.  Other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found 5 years or 
more after service in an ionizing radiation exposed veteran, 
may be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  38 C.F.R. 
§ 3.311 provides instruction on the development of claims 
based on exposure to ionizing radiation.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

Here, there is no competent evidence of record demonstrating 
the presence of prostate cancer during service.  It is not 
claimed otherwise.  Consequently, direct service connection 
for this disorder, on the basis it was manifested (and 
incurred or aggravated) in service is not warranted.

Regarding presumptive service connection, the record reflects 
that the appellant is a radiation-exposed veteran.  Despite 
such inservice exposure, however, 38 C.F.R. § 3.309(d) limits 
presumptive service connection to the diseases listed in 
paragraph (d)(2).  Prostate cancer is not a disease listed in 
paragraph (d)(2), and does not warrant presumptive service 
connection under these provisions.  Accordingly, service 
connection for prostate cancer under 38 C.F.R. § 3.309 is not 
warranted.

With respect to establishing service connection under 
38 C.F.R. § 3.311, it is noteworthy that the claimed 
disorder, prostate cancer, is listed as a "radiogenic 
disease" 38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Here, a dose assessment was obtained.  According to 
DTRA's possible "worst case" assumption, the maximum 
possible dose the veteran could have received was less than 
one rem.  As mandated, the case was referred to the Under 
Secretary for Health for an opinion, as called for under 38 
C.F.R. § 3.311(b)(1)(iii).  The response was that it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  
Based on this opinion, the Director, Compensation and Pension 
Service, determined that following review of the evidence in 
its entirety, there is no reasonable possibility that the 
veteran's prostate cancer was the result of such exposure.  
Accordingly, service connection for prostate cancer under 
38 C.F.R. § 3.311 is not warranted.

The veteran argues that he is a radiation-exposed veteran who 
developed prostate cancer due to that inservice radiation 
exposure.  VA has conceded that the veteran is a radiation-
exposed veteran and that he has prostate cancer, a radiogenic 
disease. Medical opinions obtained following development 
called for under 38 C.F.R. § 3.311, the indicate that the 
veteran's prostate cancer is not related to service.  He has 
not submitted any other evidence of a medical nature tying 
his condition to service.  Without competent medical evidence 
linking the veteran's prostate cancer to some aspect of his 
period of service, service connection cannot be granted.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).  Consequently, the veteran's claim for service 
connection for prostate cancer must be denied.




ORDER

Service connection for prostate cancer is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


